          Case 7:21-mj-00113-UA Document 4 Filed 01/07/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                      -X


 UNITED STATES OF AMERICA,                                                        CONSENT TO PROCEED BY
                                                                                  VIDEO OR TELE CONFERENCE
                            -against-

                                                                                       ^-/uT'll3
Xavier Alexander Hamilton
                    Defendant(s).
                                                                      -X


Defendant Xavier Alexander Hamilton hereby voluntarily consents to participate in the
following proceeding via E><i videoconferencing or EXi teleconferencing:


iZI Initial Appearance Before a Judicial Officer

a Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
       Indictment Form)


CJ Guilty Plea/Change of Plea Hearing

D Baii/Detention Hearing


D Conference Before a Judicial Officer - Assignment of Counsel




                                                                     ^
  (Mr. Hamilton authorized Benjamin Gold to affix his electronic signature

  durhtg o photw call on fanuary 7, 2021).
  Xft^rU^- A Le^uu^ic^- Ha^^U^f^
                                                                             &.
Defendant's Signature                                               Defendant's Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 Xavier Alexander Hamilton                                             Benjamin Gold
Print Defendant's Name                                              Print Counsel's Name



This ppceedpg was conducted by reliabl^/vrdeo or teieph



Date                                                                U/S?DlstFict Judge/U.S/Magistrate Judge
